DETAILED ACTION

Primary Examiner acknowledges Claims 1-54 are pending in this application after preliminary amendments on October 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claims 1-11, drawn to a patient interface comprising a frame assembly, a cushion assembly including a seal forming structure and a frame connection structure. The feature of the seal-forming structure comprising a first elastomeric material and the frame connection structure comprise a second elastomeric material, wherein the first elastomeric material
comprises a lower durometer or hardness than the second elastomeric material, and wherein the frame connection structure comprises an undercut that acts as an interface or catch adapted to connect to the frame assembly is specific to this group of claims.
Group II, Claims 12-21, drawn to a patient interface comprising a seal forming structure and a positioning and stabilizing structure including a first strap, a second strap, a buckle and two back strap portions. The feature of the side strap portion of the second strap including an end that is non-adjustably connected to the buckle, and the two back strap portions of the first strap being threaded through the buckle to adjustably connect the first strap to the buckle and permit said length adjustment is specific to this group of claims.
Group III, Claims 22-45, drawn to a patient interface comprising a seal forming structure, a vent assembly including a main body, orifices, a diffusing member and a plurality of ribs. The feature of the plurality of ribs being configured and arranged to support the diffusing member in spaced relation from an outlet end of each of the plurality of orifices and dividing the vent flow of gas into spaced and separated vent flow paths downstream from the diffusing member around a perimeter of the main body is specific to this group of claims.
Group IV, Claims 46-54, drawn to a patient interface comprising a seal forming structure, a vent including a main body having a at least one ridge or rib providing surface area and a plurality of orifices. The feature of wherein the main body including at least one ridge or rib providing a surface area, and wherein an outlet end of each of the plurality of orifices is arranged
along the surface area is specific to this group of claims
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Applicant is reminded, “Unity of invention has to be considered in the first place ONLY in relation to the independent claims in an international application and NOT the dependent claims.”  MPEP§ 1850 (Emphasis Added).  Additionally, Applicant is reminded “the inclusion of those inventions in one international application is only permitted if ALL inventions are so linked as to form a single general inventive concept” MPEP§ 1850 (Emphasis Added).  In this particular case, there is no special technical feature which is common to ALL the claimed inventions, thus, there is no unity of invention.
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Although the groups both relate to a patient interface, the invention of Group I relies on the features of a frame assembly, a cushion assembly including a seal forming structure and a frame connection structure, wherein the cushion assembly comprises a one-piece construction including a seal-forming structure whereby the seal-forming structure comprising a first elastomeric material and the frame connection structure comprise a second elastomeric material, wherein the first elastomeric material comprises a lower durometer or hardness than the second elastomeric material, and wherein the frame connection structure comprises an undercut that acts as an interface or catch adapted to connect to the frame assembly; while, the invention of Group II relies on the features of a seal forming structure and a positioning and stabilizing structure including a first strap, a second strap, a buckle and two back strap portions, wherein the side strap portion of the second strap 
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Although the groups both relate to a patient interface, the invention of Group I relies on the features of a frame assembly, a cushion assembly including a seal forming structure and a frame connection structure, wherein the cushion assembly comprises a one-piece construction including a seal-forming structure whereby the seal-forming structure comprising a first elastomeric material and the frame connection structure comprise a second elastomeric material, wherein the first elastomeric material comprises a lower durometer or hardness than the second elastomeric material, and wherein the frame connection structure comprises an undercut that acts as an interface or catch adapted to connect to the frame assembly; while, the invention of Group III relies on the features of a  seal forming structure, a vent assembly including a main body, orifices, a diffusing member and a plurality of ribs, wherein the feature of the plurality of ribs being configured and arranged to support the diffusing member in spaced relation from an outlet end of each of the plurality of orifices and dividing the vent flow of gas into spaced and separated vent flow paths downstream from the diffusing member around a perimeter of the main body. These aforementioned differences do not meet a unity of invention under ‘a priori’ analysis. 
Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Although the groups both relate to a patient interface, the seal forming structure and a frame connection structure, wherein the cushion assembly comprises a one-piece construction including a seal-forming structure whereby the seal-forming structure comprising a first elastomeric material and the frame connection structure comprise a second elastomeric material, wherein the first elastomeric material comprises a lower durometer or hardness than the second elastomeric material, and wherein the frame connection structure comprises an undercut that acts as an interface or catch adapted to connect to the frame assembly; while, the invention of Group IV relies on the feature of a seal forming structure, a vent including a main body having a at least one ridge or rib providing surface area and a plurality of orifices, wherein the main body including at least one ridge or rib providing a surface area, and wherein an outlet end of each of the plurality of orifices is arranged along the surface area. These aforementioned differences do not meet a unity of invention under ‘a priori’ analysis. 
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Although the groups both relate to a patient interface, the invention of Group relies on the features of a seal forming structure and a positioning and stabilizing structure including a first strap, a second strap, a buckle and two back strap portions, wherein the side strap portion of the second strap including an end that is non-adjustably connected to the buckle, and the two back strap portions of the first strap being threaded through the buckle to adjustably connect the first strap to the buckle and permit said length adjustment; while the invention of Group III relies on the features of a  seal forming structure, a vent assembly including a main body, orifices, a diffusing member and a plurality of ribs, 
Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Although the groups both relate to a patient interface, the invention of Group relies on the features of a seal forming structure and a positioning and stabilizing structure including a first strap, a second strap, a buckle and two back strap portions, wherein the side strap portion of the second strap including an end that is non-adjustably connected to the buckle, and the two back strap portions of the first strap being threaded through the buckle to adjustably connect the first strap to the buckle and permit said length adjustment; while the invention of Group IV relies on the feature of a seal forming structure, a vent including a main body having a at least one ridge or rib providing surface area and a plurality of orifices, wherein the main body including at least one ridge or rib providing a surface area, and wherein an outlet end of each of the plurality of orifices is arranged along the surface area. These aforementioned differences do not meet a unity of invention under ‘a priori’ analysis. 
Groups III and IV relies on the features of a  seal forming structure, a vent assembly including a main body, orifices, a diffusing member and a plurality of ribs, wherein the feature of the plurality of ribs being configured and arranged to support the diffusing member in spaced relation from an outlet end of each of the plurality of orifices and dividing the vent flow main body having a at least one ridge or rib providing surface area and a plurality of orifices, wherein the main body including at least one ridge or rib providing a surface area, and wherein an outlet end of each of the plurality of orifices is arranged along the surface area. These aforementioned differences do not meet a unity of invention under ‘a priori’ analysis. 
Consequently, despite the common general concept of a patient interface, there is no special technical feature common to all the claimed inventions and the requirement for unity of invention is not satisfied a priori.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785